DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/13/2020 has been entered.  Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, on lines 12 and 23, the model number and company is provided for the ICP high-density plasma device.  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.  See MPEP § 2173.05(u).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishibayashi (US 8,173,727 B2) as evidenced by Nishio (EP 0251322 A2).
Regarding claim 1, Nishibayashi discloses a crosslinkable elastomer composition comprising a crosslinkable elastomer and nonoxide ceramics (C3/L1-3).  The process for preparing the powder is not particularly limited as long as the purity of the obtained nonoxide ceramics powder is sufficiently high.  Among the nonoxide ceramics, the purity of aluminum nitride is preferably at least 95% from the viewpoint that plasma resistance is excellent (C20/L7-18).  Per the teachings of Nishio, non-oxide ceramic powders include impurities mostly in the form of metallic or other various oxides.  The oxides existing on the surface of the non-oxide ceramics, above all, are one of the typical impurities (P2/L9-11). 
Regarding claim 2, Nishibayashi discloses the nonoxide ceramics include silicon carbide (19/L65-C2/L4).
Regarding claim 4, Nishibayashi discloses the crosslinkable elastomer is a copolymer of tetrafluoroethylene and perfluoro(alkyl vinyl ether) (C4/L64-C5/L5) and Example 9). 

Claim 5 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishibayashi (US 8,173,727 B2) as evidenced by Nishio (EP 0251322 A2).
Regarding claim 5, Nishibayashi discloses a crosslinkable elastomer composition comprising a crosslinkable elastomer and nonoxide ceramics (C3/L1-3).  The process for preparing the powder is not particularly limited as long as the purity of the obtained nonoxide ceramics powder is sufficiently high.  Among the nonoxide ceramics, the purity of aluminum nitride is preferably at least 95% from the viewpoint that plasma resistance is excellent (C20/L7-18).  Per the teachings of Nishio, non-oxide ceramic powders include impurities mostly in the form of metallic or other various oxides.  The oxides existing on the surface of the non-oxide ceramics, above all, are one of the typical impurities (P2/L9-11).  The decrease in weight by NF3 plasma irradiation is at most 0.20% (C5/L4-7, C20/L3-C21/L3). As shown in Table 7, a compression set of 50% or less is present after aging at 300°C for 70 hours.       
However, Nishibayashi does not explicitly disclose a weight reduction percentage of 2.5 mass% or less and an amount or particles generate of 0.05 mass% or less after O2 plasma radiation. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the resistance to O2 plasma can be achieved by using a specific non-oxide ceramic filler [0148].  Therefore, the claimed effects and physical properties, i.e. a weight reduction percentage of 2.5 mass% or less and an amount or particles generate of 0.05 mass% or less after O2 plasma radiation would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi (US 8,173,727 B2) as evidenced by Nishio (EP0251322 A2).  This is an alternative rejection for claims 1-2 and 4 in respect to the surface oxidation.
Regarding claim 1, Nishibayashi discloses a crosslinkable elastomer composition comprising a crosslinkable elastomer and nonoxide ceramics (C3/L1-3).  The process for preparing the powder is not particularly limited as long as the purity of the obtained nonoxide ceramics powder is sufficiently high.  Among the nonoxide ceramics, the purity of aluminum nitride is preferably at least 95% from the viewpoint that plasma resistance is excellent (C20/L7-18).  Per the teachings of Nishio, non-oxide ceramic powders include impurities mostly in the form of metallic or other various oxides.  The oxides existing on the surface of the non-oxide ceramics, above all, are one of the typical impurities (P2/L9-11).  It would have been obvious to use non-oxide containing surface oxidation as long as the purity is high (C20/L7-18).
Regarding claim 2, Nishibayashi discloses the nonoxide ceramics include silicon carbide (19/L65-C2/L4).
	Regarding claim 3, Nishibayashi discloses the particle size is at most 1 m, preferably at 0.01 to 0.5 m which overlaps the claimed range and similar properties are expected (C20/L19-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 		
Regarding claim 4, Nishibayashi discloses the crosslinkable elastomer is a copolymer of tetrafluoroethylene and perfluoro(alkyl vinyl ether) (C4/L64-C5/L5) and Example 9). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cornell (WO 2005/040783 A1) teaches a device having a well formed with a substrate (Abstract).  The preferred components for (I2) include polytetrafluoroethylene polymer and a hydrophobic material such as oxidized silicon carbide (P5/L12-18).
Hirano (US 2012/0289641 A1) teaches a crosslinkable elastomer composition comprises a crosslinkable fluorine-containing elastomer and silicon carbide particles.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767